El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y solamente el pri-mero y segundo de derecho, de la sentencia recurrida, y
Considerando: que la única cuestión que hoy debe resolver este Tribunal está limitada á si debe ó no declararse con lugar la reconvención propuesta por el Banco Territorial y Agrícola, y condenar, en caso afirmativo, á Don Roberto-*358Graham y Fraser, por vía de indemnización de daños y per-juicios, á satisfacer el nueve por ciento de intereses sobre la suma qne corresponda al Banco cobrar de los cnatro mil quinientos ochenta dollars, de la venta de las maquinarias, y á partir de la fecha en que resulté de los autos acreditada en forma dicha suma, ó sea, el saldo de su crédito hipotecario, con los intereses convenidos.
Considerando: que esa indemnización de daños y per-juicios se hace derivar del hecho de que Don Roberto Graham y Fraser, interponiendo primero una tercería de dominio que se declaró sin lugar, y, después, una de mejor derecho á los ejecutivos que se seguían contra las maquinarias, ha privado al Banco de disponer de su dinero que tiene en depósito, y que no ha podido evitar, por ser consecuencia legítima de la última de las tercerías de que se ha hecho mérito.
Considerando: que, como fundamento de la reclamación se alegan los Artículos 1101 y 1108 del antiguo Código Civil, pero estas disposiciones suponen una obligación preexis-tente, y en el presente caso no consta que entre Don Roberto Graham y Fraser y el Banco Territorial y Agrícola existiese alguna que hubiese sido contravenida por aquél ó que en el cumplimiento de ella se hubiese incurrido, por el mismo, en dolo, negligencia ó morosidad, y en tal concepto falta, por consiguiente, le base generadora, en su caso, de los daños y perjuicios que hoy se reclaman.
“Considerando: que más atinente sería, en el presente caso, le aplicación del Artículo 1902 del citado Código, puesto que éste prescribe que el que por acción ú omisión causa daño á otro, interviniendo culpa ó negligencia, está obligado á reparar el daño causado; mas habría que analizar entonces las acciones ejecutadas por Graham y determinar si en ella concurrían la negligencia ó culpa, de que nos habla esta ley, y vendríamos á la conclusión sentada por la Juris-prudencia del Tribunal Supremo de España, especialmente en su sentencia de 27 de Junio de 1896, “de que no ejecuta *360propiamente un daño quién se limita á pedir ánte los Tribunales la realización de un derecho más ó menos claro, siendo la imposición de costas el único correctivo aplicable en cada caso concreto, cuando se desestiman las pretensiones injustificadas”.
Considerando: que no se ha justificado tampoco la exis-tencia de los daños y perjuicios, porque es indudable que la cantidad depositada por virtud de la tercería de mejor de-recho interpuesta por Graham, responde del crédito hipote-cario y de los intereses convenidos, y además el Artículo 148 de la Ley Hipotecaria prescribe que la falta de intereses que el acreedor no puede exigir por la acción real hipotecaria, podrá reclamarla del obligado, por la personal, siendo con-siderado respecto á ella, en caso de concurso, como acreedor escriturario; y siendo ésto así, tiene también el Banco ex-pedita su acción para, en su día, cobrar los intereses que se le adeuden de Don José Bicardo Carazo, y si los cobra no habrá sufrido entonces aquella institución de créditos merma alguna por virtud del contrato de préstamo hipotecario que con éste celebró.
Considerando: por tanto, que es improcedente la recon-vención en solicitud de los daños y perjuicios de que se ha hecho mérito.
Considerando: que según la Regla 63 de la Orden General número 118, las costas deben imponerse á la parte cuyas pretensiones hayan sido totalmente desestimadas, y si en los demás casos debe el Tribunal resolver conforme á equidad, según la misma disposición citada, es lógico deducir que, cuando las peticiones de ambas partes no prosperen en abso-luto, como en el presente caso sucede, cada una de ellas debe satisfacer las costas causadas á su iñstancia.
Vistas las disposiciones legales citadas en esta sentencia los Artículos 358, 360 y 371 de la Ley de' Enjuiciamiento Civil y la Ley de la Asamblea Legislativa de 12 de Marzo último.
*362Fallamos: que debemos declarar y declaramos no baber lugar á la tercería de mejor derecho interpuesta por Don Eoberto Graham y Fraser para cobrar con preferencia su crédito. Se declara así mismo no haber lugar á la reconven-ción interpuesta contra éste por el Banco Territorial y Agrí-cola en reclamación de daños y perjuicios, sin especial con-denación de costas de ambas instancias; confirmando en lo conforme, y en lo que no revocando, la sentencia apelada.
Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.